DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 30 is objected to because of the following informalities:

Claim 30 recites "a respective reservation function components" in line 5 that has a typo. Should be "a respective reservation function component".  

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 17 and 33 recites “if there are sufficient resources” that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “if …” will be construed as “in respond to that …”.

Claim 30 recites “plurality of controllers (PLC, IOC)”. The relationship between “plurality of controllers” and “(PLC, IOC)” is not clear. For examination purpose, “plurality of controllers (PLC, IOC)” will be construed as “plurality of controllers”.

Regarding dependent Claims 18-32, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 19-20, 25, 29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau US 20150200838 A1 in view of Ofek US 20020057680 A1.

Regarding claim 33, Nadeau teaches a communication control device (Figs. 1 [0025] [0035] controller 20) comprising:
a processor (Fig. 2 [0046] [0047] controller unit 27); 
memory accessed by the processor (Fig. 2 [0046] [0047] storage medium); and
at least one connection for connection to a communication device which forwards datagrams (Fig. 2 [0046] [0047] links 26 and 28);
wherein the communication control device is configured to, in an event of reservation requests, reserve resources to be provided by communication devices for a transfer of data streams, in each case to ascertain a path and to check whether sufficient resources for the transfer of the data streams while observing specified quality of service parameters are available in communication devices along the respective path (Figs. 1 [0028] [0041] – [0044] controller 20 receives connectivity request, finds a communication path and reserves enough bandwidth and other constrains along the path, and confirms the reservation);
wherein the communication control device is further configured to, if there are sufficient resources, transmit configuration information (Figs. 31 & 32 [0178] [0142] resources are reserved at local communication devices with specific time frames that has specific time frame durations) to configuration control units which are assigned to the communication devices at network nodes which the respective path comprises (Fig. 
wherein the communication control device is further configured to continually monitor at least one predefined communication network domain for topology changes ([0069] topology module periodically monitoring network devices for topology changes), to ascertain updated configuration information for changed paths resulting from topology changes and to transmit said updated configuration information for updating device setup to the configuration control units which are assigned to the communication devices at network nodes which changed paths comprise ([0037] [0041] – [0044] [0059] [0039] the path is calculated, reserved and modified based on accurate network topology by controller 20, upon detecting changes to the topology of network, the reserved path are dynamically recalculated based on current topology).
Nadeau does not explicitly teach to ascertain a proposed local cycle duration for selected communication devices and the configuration information comprising proposed local cycle durations.
Ofek teaches to ascertain a proposed local cycle duration for selected communication devices and the configuration information comprising proposed local cycle durations (Figs. 31 & 32 [0178] [0142] resources are reserved at local communication devices with specific time frames that has specific time frame durations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadeau to incorporate the teachings of Ofek because they all directed to network communication controls. 
[0025] FIG. 1 is a block diagram illustrating an example system 12 in which a network 8 includes one or more network devices that employ the techniques of this disclosure. In this example, network 8 includes network devices 4A-4E ("network devices 4"). Network devices 4 are network devices such as routers, switches, for example. Network 8 also includes optical network components, which in some examples may be part of network devices 4.

    PNG
    media_image1.png
    570
    765
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    556
    717
    media_image2.png
    Greyscale

[0035] To provide centralized control of the optical transport network and the IP/MPLS network, controller 20 obtains data indicating an accurate topology of the optical network of service provider network 8, including the particular ports that are used to interconnect the infrastructure devices within the optical network, and controller 20 also obtains data indicating an accurate topology of the IP/MPLS network of service provider network 8, including links, nodes, and LSPs within the IP/MPLS network. In general, controller 20 in conjunction with network orchestration 17 orchestrates various end-to-end solutions across various network devices of FIG. 1. …

    PNG
    media_image3.png
    536
    855
    media_image3.png
    Greyscale

[0046] FIG. 2 is a block diagram illustrating an example controller 25 that operates in accordance with the techniques of this disclosure. Controller 25 may include a server or network controller, for example, and may represent an example instance of controller 20 of FIG. 1.
[0047] Controller 25 includes a control unit 27 coupled to network interfaces 29A-29B ("network interfaces29") to exchange packets with other network devices by inbound links 26 and outbound links 28. Control unit 27 may include one or more processors (not shown in FIG. 2) that execute software instructions, such as those used to define a software or computer program, stored to a computer-readable storage medium (again, not shown in FIG. 2), such as non-transitory computer-readable mediums including a storage device (e.g., a disk drive, or an optical drive) or a memory …
[0028] In the example of FIG. 1, system 12 may include one or more source devices (not shown) that send network traffic into network 8, e.g., through an access network (not shown), and one or more receiver devices (not shown) that receive the network traffic from network devices 4, e.g., through an access network (not shown). …
controller 20 receives a connectivity request 18 from the service provider's NMS16. For example, the connectivity request 18 may request a path from router 4A to router 4E. In some examples, the connectivity request may indicate an amount of bandwidth and/or other constraint for the path, such as latency, packets dropped, color, and so forth. Controller 20 may, in some examples, maintain one or more topology databases that contain information about IP/MPLS links/nodes and/or information about optical links/nodes. Controller 20 determines based on information stored in the topology database if there is already an existing IP/MPLS path between the requested sites that can be reused to accommodate the connectivity request. In some aspects, where an IP/MPLS path already exists, controller 20 may update path reservations of LSP 14A to increase an amount of reserved bandwidth on LSP 14A to accommodate the connectivity request, such as by causing an ingress router 4A to send a new RSVP-TE PATH message along the requested path. Responsive to determining that an IP/MPLS path already exists that can accommodate the connectivity request, controller 20 may indicate to NMS 16 that the connectivity request is granted, such as by sending connectivity confirmation message 19 to NMS 16. 
[0042] If controller 20 determines that no IP/MPLS path exists between the requested sites, controller 20 may then determine whether an optical path from router 4A to router 4E is already in place, such that an IP/MPLS path can be established over the existing optical network topology. For example, controller 20 may reference a topology database stored locally, or may interact with an external optical topology management device to obtain this information. If an optical path is already in place, controller 20 can signal the desired IP/MPLS path (e.g., LSP 14A) over the existing optical path. Controller 20 may indicate to NMS 16 that the connectivity request is granted, such as by sending connectivity confirmation message 19 to NMS 16. 
[0043] If an optical path is not already in place, controller 20 may compute an optical path based on stored optical network topology information and program an optical path between the requested sites, such as by using Generalized Multi-Protocol Label Switching (GMPLS) or other mechanism. Alternatively controller 20 may request an external optical topology management device to compute the optical path and program the needed optical path between the requested sites, and the optical topology management device may in turn compute and program the optical path between the requested sites, such as by using GMPLS or other mechanism. After the optical path is programmed, controller 20 can signal the desired IP/MPLS path (e.g. LSP 14A) over the existing optical path. Controller 20 may indicate to the NMS 16 that the connectivity request is granted, such as by sending connectivity confirmation message 19 to NMS 16. 
[0044] After establishing the LSPs 14, ingress network devices 4A, for example, may receive data traffic from a source device (not shown), and ingress network devices 4A can forward the data traffic along LSP 14A.The data traffic is ultimately received along LSP 14A at network device 4E, and network device 4E may pop(remove) the MPLS label(s) from the received traffic and forward the decapsulated traffic to a receiver device(not shown).
[0059] Path provisioning module 48B may include GMPLS control plane functions and services, such as connection management and connection restoration, for example. In some aspects, path provisioning module 48B can provide connection creation, modification, status query, and deletion functions in the optical network layer. Path provisioning module 48B can provide information to optical network elements that is used for signaling among corresponding nodes to establish the connection on the computed path. Path provisioning module 48B may, in some examples, output messages containing one or more parameters that the network devices can use to establish a connection that will be used as an optical transport path to transfer data between a source-destination node pair.
[0069] Topology module 42B includes topology indication module 164 to handle topology discovery and, where needed, to maintain control channels between optical layer element 24 and nodes of the path computation domain. Topology indication module 164 may include an interface to describe received topologies to path computation module 44B. In some examples, topology indication module 250 may poll the network devices 4 periodically to determine which components are up and which are down.
[0072] Path engine 162 accepts the current topology snapshot of the path computation domain in the form of topology data 180 and may compute, using topology data 180, CoS-aware traffic-engineered paths between nodes as indicated by configured node-specific policy (constraints 154) and/or through dynamic networking with external modules via APIs. …
[0037] Controller 20 can use knowledge of the topology of the optical network when establishing routes through the optical network, diagnosing and remedying problems in the optical network, and for performing other network management tasks. …
At the direction of controller 20, …, network devices 4 may establish LSPs 14 along selected paths for concurrently sending network traffic from ingress network devices 4A, 4B, respectively, to egress network device 4E. Network devices 4A, 4B can dynamically recalculate LSPs 14, e.g., responsive to detecting changes to the topology of network 8 or at the direction of controller 20. …
Ofek teaches:
[0178] …, resources are reserved to an FLP by requiring and being granted exclusive access to an output channel during at least one of a plurality of time frames or time frame fractions.

    PNG
    media_image4.png
    795
    1116
    media_image4.png
    Greyscale

[0412] FIG. 32 shows a possible set of choices for the duration of time frames to be deployed over channels with capacities as defined by the SONET transmission hierarchy, with choices for Gigabit Ethernet (GE) and 10 Gigabit Ethernet (10 GE) channels given as well. For example, when the time frame duration of 62.5 microseconds is used on an STS-12 channel, and a time frame duration of 31.25 microseconds is used on an STS-48 channel, the time frame on the latter channel contains twice the amount of data units as the time frame on the former channel.

Regarding claim 17, Nadeau and Ofek together teach the claimed device. Therefore, they teach the method steps for implementing the device.
Nadeau and Ofek further teaches:
assigning selected datagrams to data streams and transmitting said selected datagrams between first communication devices at first network nodes and second communication devices at second network nodes via paths comprising at least the first and second network nodes (Nadeau: Figs. 1 & 7 [0044] ingress network devices 4A -first network nodes receiving data traffic – selected datagrams assigned to data streams from a source device, forwarding along transmitting path to egress network device 4E – second network nodes), a local cycle duration comprising a multiple of a general cycle duration being settable on each selected communication device (Ofek: [0153] [0154] Figs. 31 & 32 [0178] [0142] resources are reserved at local communication devices with specific time frames that has specific time frame durations, different time frame duration are generated from common time reference signal and are set for different channels);
transmitting reservation requests, which each comprise at least details pertaining to a first and a second network node and quality of service parameters (Nadeau: [0041] the ingress network device, the egress network device, the bandwidth and other constrains), to reserve resources to be provided by communication devices for a transfer of data streams, to a superordinate communication control device in each case by a reservation function component which is assigned to one of (i) a first or second 
ascertaining, by the superordinate communication control device, a proposed local cycle duration for the selected communication devices (Ofek: Figs. 31 & 32 [0178] [0142] resources are reserved at local communication devices with specific time frames that has specific time frame durations);

Regarding claims 19 and 20, Nadeau further teaches the first communication devices are connected to the second communication devices via a time-sensitive network ([0033]).

Regarding claim 25, Nadeau further teaches the superordinate communication control device ascertains domain boundaries in accordance with a Link Layer Discovery Protocol ([0071] path computation domain discovered by link-layer).

Regarding claim 29, Nadeau further teaches each communication device comprises a configuration control unit, and wherein the superordinate communication control device responds to successful reservation requests by transmitting in each case a data stream destination address, assigned to the data stream, to the reservation function component of one of (i) the first communication terminal and (ii) the communication device which is connected thereto and forwards datagrams and to the reservation function component of one of (i) the second communication terminal and (ii) 

Regarding claim 32, Nadeau further teaches the superordinate communication control device stores in each case a most recently detected topology of the communication system and paths ascertained for successfully set up data streams; wherein the superordinate communication control device loads a most recently detected topology at a start of operation of the communication system and ascertains topology changes, and wherein the superordinate communication control device takes ascertained topology changes as a basis for reusing stored paths for setting up data streams ([0071] [0072] current topology snapshot stored in topology data 180).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Ofek as applied to claims 17, 19-20, 25, 29 and 32-33 above, further in view of Lu CN102377632 A.

Regarding claim 18, Nadeau and Ofek further teach the resources to be provided by the communication devices comprise at least one of (i) usable transfer time windows (Ofek: Figs. 31 & 32 [0178] [0142] the time frames), (ii) Bandwidth (Nadeau: [0041]), assured maximum latency (Nadeau: [0041]), (iii) number of queues (Ofek: [0032] – 
Neither Nadeau nor Ofek further explicitly teaches the resources to be provided by the communication devices comprise (v) address cache in switches or bridges.
Lu teaches the resources to be provided by the communication devices comprise (v) address cache in switches or bridges ([0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadeau to incorporate the teachings of Lu because they all directed to network communication controls. Providing the resources with address cache in switches or bridges will help storing the address.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Ofek as applied to claims 17, 19-20, 25, 29 and 32-33 above, further in view of Klein US 20130301553 A1, Kahn US 20210400524 A1 and Edelhaus US 10044524 B1.

Regarding claims 21 and 22, neither Nadeau nor Ofek further explicitly teaches the time-sensitive network is in accordance with at least one of (i) Institute of Electrical and Electronics Engineers (IEEE) 802.3-2018, (ii) IEEE 802.1Q-2018, (iii) IEEE 802.1 AB-2016, (iv) IEEE 802.1 AS-2011, (v) IEEE 802.1BA-2011 and (vi) IEEE 802.1CB-2017.
Klein, Kahn and Edelhaus teach the time-sensitive network is in accordance with at least one of (i) Institute of Electrical and Electronics Engineers (IEEE) 802.3-2018, (ii) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadeau to incorporate the teachings of Klein, Kahn and Edelhaus because they all directed to network communication controls. Adopting these IEEE standard will help provide communication services that complied with these standard.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Ofek as applied to claims 17, 19-20, 25, 29 and 32-33 above, further in view of Lo Bello US 20190199641 A1.

Regarding claim 23, neither Nadeau nor Ofek further explicitly teaches forwarding of the selected datagrams is controlled via at least one of (i) frame pre-emption in accordance with Institute of Electrical and Electronics Engineers (IEEE) 802.1Q-2018, (ii) time-aware shapers in accordance with IEEE 802.1Q-2018, (iii) credit-based shapers in accordance with IEEE 802.1Q-2018, (iv) burst limiting shapers, (v) peristaltic shapers and (vi) priority-based shapers.
Lo Bello teaches forwarding of the selected datagrams is controlled via at least one of (i) frame pre-emption in accordance with Institute of Electrical and Electronics Engineers (IEEE) 802.1Q-2018 ([0087]), (ii) time-aware shapers in accordance with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadeau to incorporate the teachings of Lo Bello because they all directed to network communication controls. Forwarding of the selected datagrams is controlled using these shaping process will help coordinate the forward operations.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Ofek as applied to claims 17, 19-20, 25, 29 and 32-33 above, further in view of CHHABRA US 20160050119 A1.

Regarding claim 24, neither Nadeau nor Ofek further explicitly teaches the data streams are each set up bidirectionally upon reservation requests.
CHHABRA teaches the data streams are each set up bidirectionally upon reservation requests ([0050] bi-directional reservation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadeau to incorporate the teachings of CHHABRA because they all directed to network communication controls. Stting up the data streams bidirectionally upon reservation requests will help transmitting the data streams in both directions.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Ofek as applied to claims 17, 19-20, 25, 29 and 32-33 above, further in view of Albrecht US 20160173442 A1.

Regarding claim 26, neither Nadeau nor Ofek further explicitly teaches the superordinate communication control device performs communication device identification via one of Dynamic Host Configuration Protocol and PROFINET Dynamic Configuration Protocol.
Albrecht teaches the superordinate communication control device performs communication device identification via one of Dynamic Host Configuration Protocol and PROFINET Dynamic Configuration Protocol ([0025] [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadeau to incorporate the teachings of Albrecht because they all directed to network communication controls. Performs communication device identification via one of Dynamic Host Configuration Protocol and PROFINET Dynamic Configuration Protocol will help identify the communication device.

Regarding claim 27, Albrecht further teaches the superordinate communication control device receives configuration guidelines from an engineering system and converts said configuration guidelines into the configuration information transmitted to the configuration control units ([0058] guidelines configured and written using RFC-compliant mechanisms).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Ofek and Albrecht as applied to claims 26 and 27 above, further in view of Cetin US 20060242287 A1.

Regarding claim 28, the combination of Nadeau, Ofek and Albrecht does not further explicitly teach the configuration guidelines are utilized to control an application of pre-emption with strict priority for the data streams in the communication devices.
Cetin teaches wherein the configuration guidelines are utilized to control an application of pre-emption with strict priority for the data streams in the communication devices ([0048] the configuration information is utilized to pre-empt the corresponding DHCP session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadeau to incorporate the teachings of Cetin because they all directed to network communication controls. Utilizing the configuration guidelines to control an application of pre-emption with strict priority for the data streams in the communication devices will help forwarding the data streams.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Ofek as applied to claims 17, 19-20, 25, 29 and 32-33 above, further in view of Mehmedagic US 20190253339 A1.


Neither Nadeau nor Ofek further explicitly teaches the application system is an industrial automation system and the source devise and receiver devices are a plurality of controllers and input/output devices assigned thereto, and the plurality of controllers each utilize a respective reservation function component to request reservations of resources for the assigned input/output devices for a transfer of data streams.
Mehmedagic teaches the application system is an industrial automation system and the source devise and receiver devices are a plurality of controllers and input/output devices assigned thereto, and the plurality of controllers each utilize a respective reservation function component to request reservations of resources for the assigned input/output devices for a transfer of data streams (Fig. 2 [0081] [0088] [0089] time sensitive industrial network with PLCs and I/O as Edge devices, the reservation request from talker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nadeau to incorporate the teachings of Mehmedagic because they all directed to network communication controls. Applying the method to an industrial automation system and the source devise and receiver devices are a plurality of controllers and input/output devices assigned thereto, and the plurality of controllers each utilizing a respective reservation function .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Ofek as applied to claims 17, 19-20, 25, 29 and 32-33 above, further in view of Glasmann US 20040128397 A1 and Albrecht.

Regarding claim 31, the combination of Nadeau, Ofek and Albrecht does not further explicitly teach the communication system comprises a plurality of superordinate communication control devices that are ascertained via one of (i) a service description recorded in a domain name system.
Glasmann teaches the communication system comprises a plurality of superordinate communication control devices that are ascertained via one of (i) a service description recorded in a domain name system (Figs. 1-2 [0024] – [0025] the resource managers RM1 in domain TD1 and RM2 in domain TD2 – superordinate communication control devices ascertained via domain name system);
Albrecht further teaches the plurality of superordinate communication control devices are ascertained via one of (ii) an identification in accordance with the PROFINET Dynamic Configuration Protocol; and wherein each of the plurality of superordinate communication control devices select an active superordinate communication control device among one another based on a selection criterion, non-active superordinate communication control devices being placed into a standby state ([0025] [0034] [0042]  the network devices needed for communication are stipulated).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aijaz US_20180302911_A1 teaches bandwidth reservation with topology change in industrial automation network.
Chen US_20180176853_A1 teaches transmission track reservation with scheduled time slot for industrial automation.
Glottmann US_20190116544_A1 teaches network with reservation and updating reservation upon topology configuration change.
Huth US 20130275566 A1 teaches LLDP Profinet Protocol and DHCP.
Munz US 20210227452 A1 teaches PLC as industrial controller communicating via time sensitive network with IEEE standard 802.3, 802.1Q, 802. 1AS and 802. 1CB, and discover the network topology using LLDP.
Paul US 20190020738 A1 teaches updating reservation upon topology change.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115